Citation Nr: 0102029	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1972 
until August 1979.  He died on January [redacted], 1999, and was 
survived by his wife, the appellant.  

The appellant's claims come before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  


REMAND

The appellant claims she is entitled to service connection 
for the cause of the veteran's death, as well as DIC benefits 
under the provisions of 38 U.S.C.A. § 1318.  However, the 
Board finds that additional development is needed before it 
can adjudicate these claims.  A recent amendment to 
38 U.S.C.A. § 5107 (West 1991) provides that the Secretary 
shall assist a claimant in developing all facts pertinent to 
a claim for benefits, and shall provide a medical examination 
when such examination may substantiate entitlement to the 
benefits sought.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___(2000).  The provisions of the act apply to all claims 
filed on or after its date of enactment, November 27, 2000.  
VAOPGCPREC 11-2000 (November 27, 2000).  

The first issue before the Board is whether service 
connection may be granted for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991).  A service-connected disability is one which was 
incurred in or aggravated by active service.  See 38 U.S.C.A.         
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  In 
addition, if a veteran dies as a result of VA medical 
treatment, death benefits may be awarded in the same manner 
as if such death were service connected.  See 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2000).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2000).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2000).

The veteran died on January [redacted], 1999, with the death 
certificate listing probable myocardial infarction as the 
immediate cause of death.  No significant condition was 
listed as contributing to death, and no autopsy was 
performed.  At the time of the veteran's death, service 
connection was established for residuals of a left femur 
fracture with left hip replacement, rated as 30 percent 
disabling, residuals of a left tibial plateau fracture with 
arthritis, rated as 20 percent disabling, residuals of a 
right tibial plateau fracture, rated as 10 percent disabling, 
tinnitus, rated as 10 percent disabling, postoperative 
duodenal ulcer, rated as 10 percent disabling, and residuals 
of a left heel stress fracture, rated as noncompensably 
disabling.  An October 1985 rating decision denied service 
connection for hypertension.

The appellant does not contend that the veteran's heart 
problems which caused his death began in service.  The Board 
also notes that service medical records make no reference to 
any cardiovascular problems, and no medical opinion of record 
relates his myocardial infarction to service.  Instead, the 
appellant's theory in support of her claim is that the 
veteran's service-connected orthopedic disabilities prevented 
him from being physically active which was a significant 
contributing cause of his myocardial infarction.  She also 
maintains that medication prescribed for his service-
connected orthopedic disabilities caused his myocardial 
infarction.

Under the Veterans Claims Assistance Act of 2000, the 
Secretary may decide a claim without providing assistance 
when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement.  The new 
amendment thus eliminates the requirement that a claim be 
well grounded before VA's duty to assist is triggered.  Id.  
In this case, the evidence indicates that a VA examination of 
the record may possibly aid in the establishment of 
entitlement to service connection for the cause of the 
veteran's death.  In particular, the record shows that the 
veteran was on various medications for his service-connected 
orthopedic disabilities.  The record also shows that the 
veteran ambulated with a cane and was precluded from various 
physical activities due to his service-connected orthopedic 
disabilities. 

Under these circumstances, and in light of the recent 
amendment concerning the duty to assist, the Board finds that 
a VA cardiologist should review the claims file and comment 
on the likelihood of a relationship between the veteran's 
service-connected orthopedic disabilities and his myocardial 
infarction which caused his death.  The cardiologist should 
also comment an whether any medication prescribed by VA 
caused or contributed to his myocardial infarction.  Finally, 
the RO is requested to review the entire claims file and 
undertake any additional development necessary to comply with 
the Veterans Claims Assistance Act of 2000.

As a final note, the Board points out that the appellant's 
claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is inextricably intertwined with the cause of death 
claim.  Therefore, the Board will defer adjudication of that 
claim until the case is returned to the Board following this 
remand. 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the claims 
file to be reviewed by a VA cardiologist.  
The cardiologist is requested to review 
the veteran's claims file, including a 
copy of this REMAND, and state whether it 
is at least as likely as not (50 percent 
likelihood or greater) that the veteran's 
service-connected orthopedic disabilities 
caused or contributed to his myocardial 
infarction which resulted in death.  In 
particular, the cardiologist should 
comment on the relationship, if any, 
between the veteran's myocardial 
infarction and any inability to perform 
physical activities due to his service-
connected orthopedic disabilities.  The 
examiner should also state whether it is 
at least as likely as not that any 
medications prescribed by VA caused or 
contributed to his myocardial infarction 
which resulted in death.  The 
cardiologist is also requested to comment 
on any other risk factors which may have 
contributed to the veteran's myocardial 
infarction, including his history of 
smoking and alcohol abuse.  The report of 
the file review should include a complete 
rationale for all opinions expressed and 
should be made part of the claims file.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  In 
addition, the RO is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death, as well as 
her claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1318.  If either benefit remains 
denied, the appellant and her 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  
The appellant has the right to submit additional evidence and 
argument on each matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




